DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15, 17-21are presented for examination.
Claim 16 has been cancelled.
Claims 1-15, 17-21 are allowed.

Invention
The Present invention teaches "A system for assisting in aligning a vehicle for hitching with a trailer includes a vehicle steering system, an imager mounted with and directed to a rear of the vehicle and outputting image data, and a controller. The controller receives the image data, applies a location identifier of a vehicle hitch ball to the image data, and identifies a coupler of the trailer within the image data. The controller also outputs a steering control signal to the steering system in reversing of the vehicle to align the location identifier of the vehicle hitch ball in the image data with the coupler of the trailer.”
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1-15, 17-21 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 02/11/2022, Pages 1-5.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 12, and 20 are allowed, the claims 2-11, 13-15, 17-19, and 21 are also allowed based on their dependency upon the independent claims 1, 12, and 20.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Yu et al. (US Pub. No.: 2019/0339704 A1) teaches “A method for autonomously maneuvering a tow vehicle towards a trailer positioned behind the tow vehicle is provided. The method includes receiving one or more images from one or more cameras positioned on a back portion of the tow vehicle. The method also includes identifying a trailer representation within the one or more images. The trailer representation being indicative of the trailer positioned behind the tow vehicle. The method also includes setting a vertical center of the trailer representation as a target. The method also includes determining a first steering wheel angle to turn the tow vehicle such that the vehicle autonomously maneuvers in a direction towards the target. The method also includes transmitting instructions to a drive system causing the tow vehicle to maneuver based on the first steering wheel angle.”

          Baran (US Pub. No.: 2018/0181142 A1) teaches “method and system of locating a position of an object with an omnidirectional camera affixed to a vehicle. An electronic control unit receives movement data of the vehicle from a vehicle communication bus. Simultaneously, the electronic control unit receives a plurality of omnidirectional image frames of a stationary object with the omnidirectional camera. Based on the received omnidirectional image frames, the electronic control unit identifies an object of interest in the omnidirectional image frames and tracks the object of interest in the omnidirectional image frames while the vehicle is moving. The electronic control unit determines a change in position of the object of interest in the omnidirectional image frames as the vehicle is moving and determines a distance to the object of interest based on the change of position of the vehicle and the change in position of the object of interest in the omnidirectional image frames.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667